Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (2/7/19), is being examined under the first inventor to file provisions of the AIA .   Claims (1-11) were examined in a Non-Final on 9/3/2020 and a Final office action mailed on 3/1/2021 in response to applicant’s amendments dated 12/01/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered. Claims 1, 4-5 and 8-11 are pending. Claims 1, 5 and 8-11 are further amended by an “Examiner’s Amendment” as below.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. (Currently Amended) A mounting apparatus for an object to be processed, the mounting apparatus comprising: 
a mounting stage, on which the object to be processed is mounted inside a plasma processing container; 

a spring-like conductive member that includes 
a plurality of first spring-like members that are inserted into a first recess formed in a circumferential direction through an entire periphery on a lower surface of the edge ring,
a plurality of second spring-like members that are inserted inside in a second recess formed in the mounting stage, the first recess and the second recess being formed so as to face each other, and 
a connecting portion that connects the first spring-like members to the second spring-like members, 
wherein the connecting portion is a strip in a form of a ring disposed between the first and second recesses,
wherein each of the first spring-like members and the second spring-like members is partly opened circle, 
wherein the plurality of s are arranged to contact the edge ring through the entire periphery at a predetermined interval, and the plurality of s are arranged to contact the mounting stage through the entire periphery at another predetermined interval, and
wherein s and s are formed to face in the same direction or opposite direction.

	5. (Currently Amended) The mounting apparatus according to claim 1,
		wherein the connecting portion vertically connects the plurality of first spring-like members to plurality of second spring-like members.

		
	8. (Currently Amended) The mounting apparatus according to claim 1,
		wherein the plurality of s and the plurality of s are vertically connected


	9. (Currently Amended) The mounting apparatus according to claim 8,
		wherein a partly opened end of one of the plurality of s and a partly opened end of one of the plurality of s, which is positioned adjacent to one of the plurality of s, are formed to face the opposite direction 

	10. (Currently Amended) The mounting apparatus according to claim 1,
		wherein the first recess is formed on a lower surface of the edge ring,
		the second recess is formed at a position corresponding to the first recess on an upper surface of the mounting stage, and
		the plurality of first spring-like members fit plurality of second spring-like members fit 

11. (Currently Amended) A processing apparatus comprising: 
a plasma processing container; 
a mounting stage, on which an object to be processed is mounted inside the plasma processing container; 
an edge ring disposed in a peripheral edge portion of the mounting stage; 
a variable direct current power source that applies direct voltage from the mounting stage to the edge ring; and 
a spring-like conductive member that includes 
a plurality of first spring-like members that are inserted into a first recess formed in a circumferential direction through an entire periphery on a lower surface of the edge ring, 
a plurality of second spring-like members that are inserted inside in a second recess formed in the mounting stage, 
the first recess and the second recess being formed so as to face each other, and 
s to the second spring-like members, 
wherein the connecting portion is a strip in a form of a ring disposed between the first and second recess,
wherein each of the first spring-like members and the second spring-like members is partly opened circle, 
wherein the plurality of s are arranged to contact the edge ring through the entire periphery at a predetermined interval, and the plurality of s are arranged to contact the mounting stage through the entire periphery at another predetermined interval, and
wherein s and s are formed to face in the same direction or opposite direction.

Authorization for this examiner’s amendment was given in an interview with Herman W Paris on 8/6/2021.

Claims 1, 4-5 and 8-11 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There are spring type connectors between an edge ring and mounting stage but not like the one claimed in claims 1 and 11. The closest prior art connector as disclosed by Satipunwaycha et al (US 6159055) differs from the structure claimed in claims 1 and 11. The claims including the structure of two similar spring like parts disposed in opposite recesses and connected by a ring in the context of other limitations of the claims are not fairly suggested or disclosed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716